                                       IN THE
                            UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF VIRGINIA
                                 ROANOKE DIVISION

MOUNTAIN VALLEY PIPELINE, LLC,    )
                                  )
            Plaintiff,            )
                                  )                Case No. 7:19-CV-70
v.                                )
                                  )
11.07 ACRES OF LAND, OWNED        )                By: Robert S. Ballou
BY A. DOUGLAS DALTON JR.,         )                    United States Magistrate Judge
PITTSYLVANIA COUNTY TAX MAP       )
PARCEL NO. 2417-58-4539 AND BEING )
MVP PARCEL NO. VA-PI-073, et al., )
                                  )
            Defendants.           )

                                              ORDER

         The Scheduling Order entered in this matter (Dkt. No. 1) is amended as follows:

         1.     Paragraph 20: Expert witnesses who are retained or specially employed to provide

expert testimony in the case or whose duties as an employee of the party regularly involve giving

expert testimony must prepare a written report that conforms to the requirements of Rule

26(a)(2)(B). Unless the parties otherwise agree or the court otherwise directs, the plaintiff must

disclose the written report of each expert no later than 150 days before the date of trial, and the

defendant must disclose the written report of each expert no later than 150 days before the date of

trial.

         2.     Paragraph 21: With respect to expert witnesses who are not retained or specially

employed to provide expert testimony, who may qualify as both an expert and a fact witness, the

plaintiff must disclose the identity of any such witnesses and provide the information required by




Case 7:19-cv-00070-EKD-RSB Document 2 Filed 02/06/19 Page 1 of 2 Pageid#: 8
Rule 26(a)(2)(C) no later than 150 days before the date of trial. The defendant must disclose the

identity of any such witness and provide the information required by Rule 26(a)(2)(C) no later than

150 days before the date of trial.

       3.      Paragraph 22: Expert testimony intended solely to contradict or rebut evidence on

the same subject matter identified by another party under Rules 26(a)(2)(B) or (C) shall be

disclosed no later than 105 days before trial.

       All other provisions of the Scheduling Order shall remain in effect.

       It is SO ORDERED.

                                                     Entered: February 5, 2019
                                                     Robert S. Ballou
                                                     Robert S. Ballou
                                                     United States Magistrate Judge




Case 7:19-cv-00070-EKD-RSB Document 2 Filed 02/06/19 Page 2 of 2 Pageid#: 9
